﻿Please accept my country's congratulations, Sir, on your unanimous election as President of the forty-fifth session of the General Assembly. The people of Antigua and Barbuda feel connected to your country, not merely because we are members of the Commonwealth of Nations but also, and primarily, because Malta is a small, island country much like ours. Malta's role in international affairs serves as a beacon of achievement for small countries. 

We congratulate you Sir, on your election to this high office and hold great expectations for the success of this session.
My delegation welcomes Liechtenstein to the family of nations and wishes to express particular pride in the admission of a small state. Small states need the United Nations; membership for us is neither a luxury nor an afterthought.
 
However, if the events of the past eight weeks have taught a single new lesson, it is that large and powerful States have an equal need for the United Nations. The rule of law, so necessary for the preservation of peace, is of paramount importance if the principle of the sovereign equality of States is to endure. Small States can be assured of the permanence of their sovereignty by being members of the United Nations, the world's parliament and peace-making body. We congratulate the Secretary-General, Mr. Javier Peres de Cuellar, on the leadership role be has played in securing peace. Permit me also to express my profound respect for your predecessor, Ambassador Garba of Nigeria. His leadership during countless negotiating sessions confirmed the faith placed in him last year and explains the admiration he has won. The people of my small country extend special thanks to former President Garba for the kind words addressed to me in his parting statement.

Twenty-five years ago three outstanding Caribbean statesman - Errol Barrow of Barbados, Forbes Burnham of Guyana and Vere C, Bird, my Prise Minister - met at Dickenson Bay, Antigua, to lend their signatures to the charter of what is known today as the Caribbean Community. My small, developing, island country takes pride in knowing that it has served as the bedrock of regional integration in the Caribbean. The Caribbean Community, 25 years old this year, now embraces every English-speaking independent country in the Caribbean and three non-independent Caribbean States. Act the regional integration movement in the Caribbean gains momentum, our experience has confirmed the assertions made in 1965 by the founders of the Caribbean Community. They had long argued that seemingly intractable common problems within and community nations are best tackled by the multilateral approach. Out island country will thus continue to promote multilateralism, convinced that it does provide the mechanism for co-operation, continuity and peaceful coexistence. We view the United Nations as the principal stage for the promotion of this common-sense approach to problem solving.

It is widely recognised, for example, that the prestige of the United Nations today is higher than it has ever been. My delegation is firmly convinced that the unanimous condemnation of Iraq for its occupation of Kuwait is possible in 1990 because of the multilateral approach adopted in the hour of crisis. If nations large or small, wealthy or poor, are to be persuaded to turn their swords into ploughshares and their spears into pruning-hooks, then multilateralism must become a tenet of the foreign policy of States, and the mechanism of the United Nations must be relied upon as an integral actor. The United Nations must not be made merely a convenient tool to be included in or excluded from tumultuous world events at the whim of States; the legitimacy of the United nations will quickly be eroded if it appears to be the handmaiden of a few.

My Government and people join in the universal condemnation of Iraq. As a small State, we feel a bond with the people of Kuwait, we share their sense of loss and outrage, and we wish then to know that my small, developing, island country will do all that it can within these walls and elsewhere to help bring an end to the injustices perpetrated by the invaders.

Another injustice, perpetrated by indifference and greed, brews without surcease in the Caribbean country of Haiti. In 1804, when the Haitian revolutionary Toussaiat L'Ouverture succeeded in eradicating slavery from Haiti, he heralded a new world order which, in the three decades following, hastened the end of the evil system of slavery throughout the Caribbean. Haiti became the first independent republic of transplanted Africans in the New World. As we stand on the threshold of another new world order, democracy in Haiti cries out for assistance. The United Nations is being asked to provide a tested method of assistance at the behest of the Government of Haiti. My small Caribbean country, determined to repay its historical debt to Haiti and to lend shape to the emerging new world order, has joined in sponsoring a draft resolution which is sure to be adopted unanimously by this Assembly. A resolution on Haiti does not, however, translate into material assistance; it behoves us to make pledges of financial support for the electoral process in Haiti and to contribute to the eventual rebuilding of an economically viable and politically stable Haiti. If we do not succeed with this initiative, if we fail in this venture, than we shall have failed in our effort to contribute to the creation of a fair and decent world.
A fair and decent South Africa eludes us for yet another year. The evil system of apartheid has been shaken by continued universal condensation; the release of Nelson Mandela and other political prisoners and the unbanning of the African National Congress and other political groups are the direct result of the counting pressure brought to bear on South Africa by sanctions imposed by the United Nations. Those sanctions cannot be relaxed at this time.

My country and people welcome the far-reaching changes taking place in South Africa. We continue to call on the racist regime to move swiftly to dismantle apartheid, conscious of the fact that the longer official racism remains in place the more difficult will be the reconstruction period following its demise.

Apartheid must be dismantled now in order to save South Africa's black and white children from suffering the pain and misery inflicted on adults and children alike by an oppressive and unjust system maintained by force.

The continued violence against indigenous peoples in the modern world cannot be allowed to continue. A year ago Antigua and Barbuda issued a call for their protection following revelations that more than 200,000 indigenous people had perished by violent means in the preceding twelve-month period. The plight of the world's indigenous peoples since then has improved not at all, Gold-miners, land-grabbers and thoughtless criminals have invaded the lands of indigenous peoples, causing disease, environmental degradation and massive disruption of traditional life. The islands of my Caribbean were once the home of several indigenous peoples that were virtually exterminated by war and slavery, beginning in 1492. Today's indigenous peoples fight, like the heroic Caribbean peoples of centuries past, against more formidable foes, who will surely also drive them into extinction. Antigua and Barbuda will thus readily give its support to the Group for the Study of Indigenous Populations, connected to the United Nations Subcommittee for the Protection of Minorities, in proposing that 1992 should be declared the "International Tear of the Indigenous Peoples of the World".

Two years after becoming a Member of the United Nations, Antigua and Barbuda joined with Malaysia and several other developing countries to press for the protection of Antarctica. It would not be unreasonable to conclude that we are disappointed with the progress made thus far; yet we hold great expectations for the outcome of the environmental protection conference of the Antarctic Treaty Consultative Parties to be held in Chile next month. 

We assert the right of Secretary-General or his representative to be present, though we acknowledge the greater need for non-Treaty parties to have a meaningful role in the decision-making process. It is our fins belief that Antarctica should be brought under the umbrella of control of the United Nations. The frozen continent must not become the possession of large States only.

My country is unshakably pledged to the cause of preserving Antarctica as the common heritage of all mankind. Our contribution to the debate on the rational uses of Antarctica is an extension of our commitment to the preservation of the environment. Threats to the Earth's environment have multiplied a thousand-fold since the start of the industrial revolution, at the turn of this century. In less than 100 years, mankind has succeeded in upsetting the ecological balance which evolved over the 3,000 million-year history of our planet. Within the next 40 years, it is estimated that mankind will burn more fuel than has been consumed since the discovery of fire half a million years ago. Increasing levels of pollution, coupled with a simultaneous decrease in the ability of natural systems to absorb atmospheric wastes, will accelerate environmental decline.
Rain forests, the most valuable of mankind's terrestrial assets, are being destroyed at an alarming rate daily. Our oceans are polluted by various contaminants - including fertiliser run-off, industrial wastes and oil spills - while low-lying agricultural lands weld wide, including entire islands in the Caribbean and in the South Pacific, are threatened with submersion by rising sea- levels brought about by global warming and the melting of the polar ice-caps. Ours is an ill planet which will become more ill unless our countries are willing to alter significantly our patterns of consumption.

Ironically, the wellspring of this state of affairs can be found in causes stemming from both wealth and poverty. Developed and developing countries both contribute. The solutions therefore, lie in both national and international actions. My country thus welcomes the 1992 Conference on Environment and Development to be hosted by Brazil, and applauds the Maldives for the Conference on Sea-Level Rise held recently.

One month ago at the United Nations Congress on Crime, held in Havana, my Government outlined its policies to combat international crime - one of the modern scourges of mankind. And, at the special session on drugs earlier this year, we shared with the Assembly our concerns and the approaches we have adopted to eliminate the danger posed by drug trafficking.
At the Congress on Crime and at the special session on drugs, the consensus clearly pointed to a need for а multilateral assault on the purveyors of these evils. My country has thus formulated a regional plan of action in concert with eight other Caribbean island nations to deter regional drug traffickers and to dissuade criminals with grandiose schemes. We have formed a regional security force which is prepared to respond swiftly and forcefully to any threats to its members’ sovereignty.

My Government has also given its support to the proposal, put forward by Trinidad and Tobago, to breathe new life into the idea of an international criminal court of justice. We are confident that such an institution would provide a workable mechanism as part of a whole range of services required for the fair administration of international criminal justice.
Drug trafficking and criminal terrorism pose special security problems to island countries with hundreds of miles of unguarded shorelines and with scarce resources to match the ultra-modern equipment which wealthy drug barons have the wherewithal to purchase. But beyond security lies another problem. 

We have learned from other island countries in advanced stages of development, like Singapore, that investment in children and youth is the most certain route away from under-development. Priority in my island country has thus been given to the development of human resources. To neglect our human resource base is to undermine the potential for future economic growth. Yet, scarce financial resources must be diverted .to combat drug traffickers and criminal terrorists, while official development assistance slows to a trickle and borrowing, at lower than the market rate of interest, has become unavailable. My relatively poor island-developing country, with a per capita income barely exceeding $2,000 per annum, has been graduated to a middle-income country, thereby putting concessionary loans beyond our grasp. Small island countries so vulnerable to devastating natural catastrophes, so lacking in natural resources and with exceedingly small populations, cannot reasonably be judged by the same economic yardsticks as populous, resource-endowed, large countries.

We therefore call once again for the use of more reliable economic indicators in judging the well-being of small island-developing countries.
The economic well-being of an independent Namibia is of great importance to Antigua and Barbuda. We welcome Namibia to this forum as a free, independent Member country. Our small voice was frequently raised in condemnation of South Africa for its unlawful occupation of Namibia, and we have recently matched our words with a financial contribution to the nation-building exercise. Political independence can become meaningless if economic conditions remain poor and Namibia remains dependent on South African goodwill.

Continuing on the African continent, we wish the people of Western Sahara also to know that they can count on our continued support in their struggle for self- determination. My country welcomes the approval by the Security Council of the Secretary-General plan to supervise a cease-fire between Morocco and the POLISARIO, and to organise and conduct a referendum.
Antigua and Barbuda is equally pleased by the decision of the Cambodian parties to accept an enhanced role for the United Nations and to form a Supreme National Council to facilitate negotiations.

There has been no progress in Cyprus and the situation in Lebanon appears to be at a stalemate. We must redouble our efforts here at the United Nations to bring these tortuous civil wars to an end. He will also continue to seek a just solution to the Palestinian problem.
In Central America we welcome the triumph of peace and rejoice with the Nicaraguan and Panamanian peoples. We adhere to our earlier pronouncements that economic injustice is the root cause of many of the conflicts in that region. They were exacerbated by cold-war tensions, which, thankfully, have disappeared. Until economic reforms are instituted, Central America will continue to experience civil strife. 

We have also witnessed a lessening of tensions in Europe. On 3 October 1990, the Federal Republic of Germany and the German Democratic Republic, previously separated by a hideous man-made wall, peacefully reunited and became the nation of Germany. This remarkable change is perhaps the most encouraging indicator that East-West cold war tensions are disappearing. The destruction of the Berlin Wall demonstrates the irreversible changes taking place on the Eastern half of the European continent. On behalf of the Government and the people of Antigua and Barbuda, my delegation welcomes the new Germany to the United Nations, and extends heartfelt best wishes to its Government and its people.

The lessening of tensions can also be witnessed on the Korean peninsula. It is our hope that the Koreans, like the Germans and the Yemenis, will join hands one day soon. Until that day, my country supports the Republic of Korea in its request for membership in the Organisation. We consider unjust the continued denial of membership for reasons other than those stipulated in the Charter of the United Nations.

As mankind approaches the final decade of the twentieth century, it is faced with the task of fashioning what is increasingly being called a new world order. It is our function at the United Nations to give structure to current events so that the world of the twenty-first century may be better organised. Our task is to meet the needs of the human family while minimising environmental degradation, eliminating brutal dictatorship, ending apartheid and senseless discrimination against women, and dispensing an acceptable standard of health, housing and education to the world's poor and powerless.

A country as small as my own will not pretend to have a measurable impact upon any emerging new world order but it would be dangerously presumptuous for large nations to assume that there is nothing to be learned from small countries. 

It was the Haitian revolution which hastened the destruction of slavery and paved the way for the introduction of a new economic system in the Western hemisphere at the dawn of the nineteenth century. It is Liechtenstein, the smallest State Member of the United Nations, which enjoys the highest per capita income of any country in the world. It was Marcus Garvey of Jamaica who fired the minds of African and Caribbean leaders in the struggle to eliminate colonialism in the twentieth century. It was Sir Arthur Lewis of Saint Lucia whose writings on development economics and whose practical suggestions for economic development plans earned him the Nobel Prize for economics 12 years ago.

Antigua and Barbuda can be counted on to live up to its responsibility to its people, to its region and to the world at large. Whatever the forum, be it the cabinet, the Caribbean Community or the community of nations, my country will courageously promote those ideas that constitute the corner-stone of a new world order.
"Small size", my Prime Minister has frequently said, "does not mean small minds or the absence of grand ideas." And the grandest ideas are peace and justice.
